Exhibit 10.2

 

Credit Line Account:

 

  Collateral Account:

 

ADDENDUM TO CREDIT LINE ACCOUNT APPLICATION AND AGREEMENT

 

This Addendum (this “Addendum”) is attached to, incorporated by reference into
and is fully a part of the Credit Line Account Application and Agreement between
UBS Credit Corp. (“Credit Corp.”) and the borrower named in the signature area
below (the “Borrower”), dated as of the date hereof (as amended or otherwise
modified from time to time, the “Agreement”). This Addendum and the Agreement
shall not become effective and binding upon Credit Corp. until this Addendum has
been executed by the Borrower and accepted by Credit Corp. at its home office.
Any conflict between the terms of the Agreement and this Addendum shall be
resolved in accordance with the terms of this Addendum. Defined terms used
herein to have the respective meanings set forth in the Agreement unless
otherwise defined in this Addendum.

 

A.            Credit Corp. and the Borrower acknowledge and agree that:

 

1.  The Agreement is amended by adding the following as Section 3 e):

 

“The Borrower acknowledges that Credit Corp. will not make an Advance against
the Collateral in amounts equal to the fair market or par value of the
Collateral unless the Borrower arranges for another person or entity to provide
additional collateral or assurances on terms and conditions satisfactory to
Credit Corp. In requesting an Approved Amount equal to the par value of the
Collateral, the Borrower has arranged for UBS Financial Services Inc. to
provide, directly or through a third party, the pledge of additional collateral
and/or assurances to Credit Corp. so that Credit Corp. will consider making
Advances from time to time in accordance with the terms of this Agreement and in
amounts equal to, in the aggregate, the par value of the Collateral at the date
of an Advance. In addition, the Borrower, Credit Corp. and UBS Financial
Services Inc. acknowledge and agree that if (a) Credit Corp. is repaid all of
the Credit Line Obligations due to Credit Corp. under the Agreement and this
Addendum and (b) as part of such repayment, Credit Corp. realizes on the
additional collateral and/or assurances pledged or otherwise provided by UBS
Financial Services and/or any such third party to Credit Corp., then the
Agreement shall not terminate and Credit Corp. shall automatically assign to UBS
Financial Services Inc. and any such third party, and UBS Financial Services
Inc. and any such third party shall automatically assume and be subrogated to,
all of Credit Corp.’s rights, claims and interest in and under the Agreement and
this Addendum, including without limitation, the security interest in the
Collateral granted Credit Corp.’s under the Agreement and this Addendum (further
including, without limitation, interest, dividends, distributions, premiums,
other income and payments received in respect of any Collateral) to the extent
of the amount that Credit Corp. has realized on all or any part of the
additional collateral and/or assurances pledged or otherwise provided by UBS
Financial Services and/or any such third party to Credit Corp. in order to
effect the repayment of the Credit Line Obligations due to Credit Corp. under
the Agreement. Upon such automatic assignment and subrogation, UBS Financial
Services Inc. and any such third party shall be entitled to directly exercise
any and all rights and remedies afforded Credit Corp. under the Agreement, this
Addendum and any and all other documents and agreements entered into in
connection with the Agreement and/or this Addendum.”

 

2.  Section 4 c) of the Agreement is deleted in its entirety and replaced with
the following:

 

“Each Variable Rate Advance under a Prime Credit Line will bear interest at a
variable rate equal to LIBOR, adjusted daily, plus the percentage rate that
(unless otherwise specified by Credit Corp. in writing) is shown on Schedule I
below for the Approved Amount of the Credit Line. For Prime Credit Lines, the
rate of interest payable on Variable Rate Advances is subject to change without
notice in accordance with fluctuations in

 

--------------------------------------------------------------------------------


 

LIBOR. On each day that LIBOR changes (or that is otherwise specified by Credit
Corp. in writing), the interest rate on all Variable Rated Advances will change
accordingly.”

 

3.  The Agreement is amended by adding the following as Section 5 g):

 

“Borrower will make additional payments (“Additional Payments”) as follows:

 

·                  The proceeds of any liquidation, redemption, sale or other
disposition of all or part of the auction rate securities in the Collateral
Account (the “Pledged ARS”) will be automatically transferred to Credit Corp. as
payments. The amount of these payments will be determined by the proceeds
received in the Collateral Account, and may be as much as the total Credit Line
Obligations.

·                  All other interest, dividends, distributions, premiums, other
income and payments that are received in the Collateral Account in respect of
any Collateral will be automatically transferred to Credit Corp. as payments.
These are referred to as “ARS Payments.” The amount of each ARS Payment will
vary, based on the proceeds received in the Collateral Account. Credit Corp.
estimates that the ARS Payments will range from zero to fifteen ($15.00) dollars
per month per $1,000 in par value of Pledged ARS. Credit Corp. will notify
Borrower at least ten (10) days in advance of any ARS Payment that falls outside
of this range. If Borrower would prefer to have advance notice of each payment
to be made to Advances, Borrower may cancel ARS Payments as described below.

·                  Borrower agrees that any cash, check or other deposit (other
than a deposit of securities) made to the Collateral Account is an individual
authorization to have such amount transferred to Credit Corp. as a payment. The
amount of each payment is the amount of the deposit.

 

Each Additional Payment will be applied, as of the date received by Credit
Corp., in the manner set forth in the last sentence of Section 5 d). Borrower
acknowledges that neither Credit Corp. nor UBS Financial Services Inc. sets or
arranges for any schedule of Additional Payments. Instead, Additional Payments
will be transferred automatically from the Collateral Account whenever amounts
are received in the Collateral Account, generally on the second Business Day
after receipt.

 

Borrower may elect to stop ARS Payments at any time, and this election will
cancel all ARS Payments that would occur three (3) Business Days or more after
Credit Corp. receives such notice. If Borrower stops ARS Payments, Borrower will
continue to be obligated to pay principal, interest, and other amounts pursuant
to the Agreement. If Borrower elects to cancel ARS Payments, all other
Additional Payments will be cancelled. Cancelling ARS Payments and Additional
Payments may result in higher interest charges by Credit Corp. because amounts
received in the Collateral Account will not be automatically transferred and
credited. Any amounts received in the Collateral Account will remain in the
Collateral Account unless Credit Corp. permits you to withdraw all or part of
such amounts. Your notice to cancel must be sent to: Attention: President, UBS
Credit Corp., 1000 Harbor Boulevard, Weehawken, New Jersey 07086.

 

Important Disclosure About Required Payments. If Additional Payments are
sufficient to pay all accrued interest on Advances on or before a due date, then
Borrower need not make an additional interest payment. Excess Additional
Payments will be applied against principal. However, if Additional Payments are
not sufficient to pay all accrued interest on Advances on or before a due date,
then Credit Corp. may, in its sole discretion (1) capitalize unpaid interest as
an additional Advance, although Credit Corp. generally will capitalize interest
only if the total of all Advances will be under the Credit Line, or (2) require
Borrower to make payment of all accrued and unpaid interest.”

 

4.  The Agreement is amended by adding the following as Section 10 e):

 

“The Borrower agrees that in the event the Credit Corp. determines to liquidate
or sell any Collateral, Credit Corp. shall, to the fullest extent permitted by
applicable law, have the right to do so in any manner, including, without
limitation, the sale of Collateral individually or in a block, for cash or for
credit, in a public or private sale, with or without public notice, through the
use of sealed bids or otherwise, with the aid of any advisor or agent who may be
an affiliate of Credit Corp. or in any other manner as Credit Corp. in its sole
discretion shall choose. The Borrower acknowledges that the price Credit Corp.
obtains for Collateral in Credit Corp.’s chosen method of sale may be lower than
might be otherwise obtained in another method of

 

2

--------------------------------------------------------------------------------


 

sale, and the Borrower hereby agrees that any such sale shall not be considered
to be not commercially reasonable solely because of such lower price. The
Borrower understands that there may not be a liquid market for the Collateral
and that, as a result, the price received for the Collateral upon liquidation or
sale by Credit Corp. may be substantially less than the Borrower paid for such
Collateral or than the last market value available for it, if any. The Borrower
further agrees that any sale by Credit Corp. shall not be considered to be not
commercially reasonable solely because there are few (including only one) or no
third parties who submit bids or otherwise offer to buy the Collateral. The
Borrower understands that Credit Corp.’s sale of any of the Collateral may be
subject to various state and federal property and/or securities laws and
regulations, and that compliance with such laws and regulations may result in
delays and/or a lower price being obtained for the Collateral. The Borrower
agrees that Credit Corp. shall have the right to restrict any prospective
purchasers to those who, in Credit Corp.’s sole discretion, Credit Corp. deems
to be qualified. The Borrower acknowledges that Credit Corp. shall have sole
authority to determine, without limitation, the time, place, method of
advertisement and manner of sale and that Credit Corp. may delay or adjourn any
such sale in its sole discretion. The Borrower expressly authorizes Credit Corp.
to take any action with respect to the Collateral as Credit Corp. deems
necessary or advisable to facilitate any liquidation or sale, and the Borrower
agrees that Credit Corp. shall not be held liable for taking or failing to take
any such action, regardless if a greater price may have been obtained for the
Collateral if such action was or was not taken, as applicable. The Borrower
hereby waives, to the fullest extent permitted by law, any legal right of
appraisal, notice, valuation, stay, extension, moratorium or redemption that the
Borrower would otherwise have with respect to a sale of the Collateral.”

 

5.  The Agreement is amended by adding the following as Section 11 f):

 

“In connection with any Collateral consisting of securities commonly referred to
as “Auction Rate Securities” (which for greater certainly, include, without
limitation, debt securities on which the interest rate payable is periodically
re-set by an auction process and/or equity securities on which any dividend
payable is periodically re-set by an auction process), if at any time any such
Auction Rate Securities may be sold, exchanged, redeemed, transferred or
otherwise conveyed by the Borrower for gross proceeds that are, in the
aggregate, not less than the par value of such securities (a “Par Value
Liquidation”), the Borrower agrees (i) to immediately effect such Par Value
Liquidation and (ii) that the proceeds of any such Par Value Liquidation so
effected shall be immediately and automatically used to pay down any and all
outstanding Credit Line Obligations to the extent of such proceeds. The Borrower
hereby acknowledges and agrees with Credit Corp. and directs UBS Financial
Services Inc. that to the extent permitted by applicable law, this section shall
constitute an irrevocable instruction, direction and standing sell order to UBS
Financial Services Inc. to effect a Par Value Liquidation to the extent it is
possible to do so at any time during the term of this Agreement. The Borrower
further agrees with Credit Corp. and UBS Financial Services Inc. to execute and
deliver to Credit Corp. and/or UBS Financial Services Inc. such further
documents and agreements as may be necessary in the sole and absolute discretion
of Credit Corp. and/or UBS Financial Services Inc. to effect the foregoing
irrevocable instruction, direction and standing sell order.”

 

6.  The Agreement is amended by adding the following as Section 21:

 

“The Borrower hereby (i) acknowledges and admits its indebtedness and
obligations to Credit Corp. under the Agreement; and (ii) acknowledges, admits
and agrees that it has no and shall assert no defenses, offsets, counterclaims
or claims in respect of its obligations under the Agreement, in each case
notwithstanding any claim or asserted claim that it may have, or purport to
have, against any affiliate of Credit Corp..”

 

3

--------------------------------------------------------------------------------


 

7.             Schedules I and II to the Agreement are deleted in their entirety
and replaced with the following Schedule
I:                                                        Schedule I to UBS
Credit Corp. Credit Line Agreement

 

Schedule of Percentage Spreads Over LIBOR

 

Aggregate Approved Amount

 

Spread Over LIBOR

 

 

 

$25,001 and over

 

.50%

 

Credit Corp. reserves the right to change the Spread over LIBOR, in its sole and
absolute discretion and without notice to Borrower, if at any time the
Collateral which consists of securities commonly referred to as “Auction Rate
Securities” may be sold, exchanged, redeemed, transferred or otherwise conveyed
by Borrower for gross proceeds that are, in the aggregate, not less than the par
value of such securities.”

 

8.  Credit Corp. and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, Borrower shall not request and Credit
Corp. shall not make a Fixed Rate Advance.

 

9.  Section 8 f) of the Agreement is deleted in its entirety and replaced with
the following:

 

“If a Collateral Account has margin features, the margin features will be
removed by UBS Financial Services Inc. or UBS International Inc., as applicable,
so long as there is no outstanding margin debit in the Collateral Account. If a
Collateral Account has Resource Management Account® or Business Services Account
BSA® features, such as check writing, cards, bill payment, or electronic funds
transfer services, all such features shall be removed by UBS Financial Services
Inc. or UBS International Inc., as applicable.”

 

10.  Credit Corp. and the Borrower acknowledge and agree that notwithstanding
anything to the contrary in the Agreement, the Credit Line shall not have Credit
Line checks.

 

B.       This Addendum may be signed in multiple original counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.

 

IN WITNESS WHEREOF, each of the parties has signed this Addendum pursuant to due
and proper authority as of the date set forth below.

 

 

 

Borrower Name: Five Star Quality Care, Inc.

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

UBS Credit Corp.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Date:

     , 2008

 

 

 

4

--------------------------------------------------------------------------------